Exhibit 10.1

EXECUTION COPY

TENDER SUPPORT AGREEMENT

This TENDER SUPPORT AGREEMENT (this “Agreement”), dated as of February 28, 2015,
is entered into by and among MITEL NETWORKS CORPORATION, a Canadian corporation
(“Parent”), ROADSTER SUBSIDIARY CORPORATION, a Delaware corporation and a wholly
owned indirect subsidiary of Parent (“Merger Sub”), and the Person set forth on
Schedule A (“Stockholder”).

WHEREAS, as of the date hereof, Stockholder is the holder of the number of
shares of common stock, par value $0.001 per share (“Company Stock”), of MAVENIR
SYSTEMS, INC., a Delaware corporation (the “Company”), set forth opposite
Stockholder’s name on Schedule A (all such shares of Company Stock set forth on
Schedule A, together with any shares of Company Stock that are hereafter issued
to or otherwise acquired by Stockholder, or for which Stockholder otherwise
becomes the record or beneficial owner (within the meaning of Rule 13d-3 of the
Exchange Act), prior to the termination of this Agreement being referred to
herein as the “Subject Shares”);

WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence a tender offer for all
of the issued and outstanding shares of Company Stock (the “Offer”) and for the
merger of Merger Sub with and into the Company, with the Company continuing as
the surviving corporation (the “Merger”), upon the terms and subject to the
conditions set forth in the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Stockholder, and as an inducement and
in consideration therefor, Stockholder (in Stockholder’s capacity as a holder of
the Subject Shares) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER

1.1. Agreement to Tender. Unless this Agreement shall have terminated pursuant
to Section 5.2, Stockholder shall validly tender or cause to be tendered in the
Offer all of the Subject Shares pursuant to and in accordance with the terms of
the Offer as promptly as practicable after receipt by Stockholder of all
documents or instruments required to be delivered pursuant to the terms of the
Offer (but in any event no later than the tenth (10th) Business Day following
the commencement (within the meaning of Rule 14d-2 under the Exchange Act) of
the Offer). Stockholder agrees that, once the Subject Shares are tendered,
Stockholder will not withdraw any of the Subject Shares from the Offer, unless
and until (A) the Offer shall have been withdrawn or terminated by Merger Sub in
accordance with the terms of the Merger Agreement



--------------------------------------------------------------------------------

or (B) this Agreement shall have terminated pursuant to Section 5.2, and in
either case Parent and Merger Sub shall cause any depositary acting on their
behalf to promptly return all tendered Subject Shares.

1.2. Non-Solicitation. Unless this Agreement shall have terminated pursuant to
Section 5.2, Stockholder shall not, and shall cause its Affiliates not to, take
any action (or refrain from taking any action) that would be inconsistent with
Section 6.02 of the Merger Agreement. For the avoidance of doubt, nothing in
this Article I shall restrict Stockholder or any of its Affiliates from
engaging, in coordination with the Board of Directors of the Company, in
discussions or negotiations regarding an Acquisition Proposal with any Person,
solely to the extent to which the Company is permitted to engage (and is
engaging) in such discussions or negotiations with such Person pursuant to
Section 6.02 of the Merger Agreement.

ARTICLE II

VOTING AGREEMENT

2.1. Voting of Subject Shares. Unless this Agreement shall have terminated
pursuant to Section 5.2, at every meeting of the holders of Company Stock (the
“Company Stockholders”), however called, and at every adjournment or
postponement thereof, Stockholder shall, or shall cause the holder of record on
any applicable record date to, be present (in person or by proxy) and to vote
Stockholder’s Subject Shares (to the extent not purchased in the Offer) (a) in
favor of (i) adoption of the Merger Agreement, (ii) approval of any proposal to
adjourn or postpone the meeting to a later date, if there are not sufficient
votes for the adoption of the Merger Agreement on the date on which such meeting
is held or (iii) any other matter considered at any such meeting of the Company
Stockholders which the Company Board has (A) determined is necessary for the
consummation of the Merger, (B) disclosed such determination in the
Schedule 14D-9 or other written materials distributed to all stockholders of the
Company and (C) recommended that the stockholders of the Company adopt; and
(b) against (i) any amendment to the Company’s certificate of incorporation or
bylaws or any other proposal which would in any material respect impede,
interfere with or prevent the consummation of the Offer or the Merger, (ii) any
Acquisition Proposal or (iii) any action, proposal, transaction or agreement
that would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Stockholder
under this Agreement.

2.2. No Inconsistent Arrangements. Except as provided hereunder or under the
Merger Agreement, unless this Agreement shall have terminated pursuant to
Section 5.2, Stockholder shall not, directly or indirectly, (a) create or permit
to exist any Lien on any Subject Shares, other than restrictions imposed by
applicable Law or pursuant to this Agreement or any risk of forfeiture with
respect to any shares of Company Stock granted to Stockholder under an employee
benefit plan of the Company, (b) transfer, sell, assign, gift, hedge, pledge or
otherwise dispose of (collectively, “Transfer”), or enter into any contract with
respect to any Transfer of the Subject Shares or any interest therein, (c) grant
or permit the grant of any proxy, power of attorney or other authorization in or
with respect to the Subject Shares, (d) deposit or permit the deposit of the
Subject Shares into a voting trust or enter into a tender, support, voting or
similar agreement or arrangement with respect to the Subject Shares, (e) tender
the Subject Shares to any

 

2



--------------------------------------------------------------------------------

tender offer other than the Offer or (f) otherwise take any action with respect
to any of the Subject Shares that would restrict, limit or interfere with the
performance of any of Stockholder’s obligations under this Agreement.
Notwithstanding the foregoing, Stockholder may make Transfers of Subject Shares
(i) by will, (ii) by operation of Law, (iii) for estate planning purposes,
(iv) for charitable purposes or as charitable gifts or donations or (v) to any
of its Affiliates, in which case the Subject Shares shall continue to be bound
by this Agreement and provided that each transferee agrees in writing to be
bound by the terms and conditions of this Agreement. For the avoidance of doubt,
if Stockholder is not an individual, nothing in this Agreement shall restrict
any direct or indirect Transfers of any equity interests in Stockholder.

2.3. No Exercise of Appraisal Rights. Stockholder hereby agrees not to exercise
any appraisal rights in respect of Stockholder’s Subject Shares that may arise
with respect to the Merger (under Section 262 of the DGCL or otherwise).

2.4. Documentation and Information. Until the Agreement shall have terminated in
accordance with Section 5.2, Stockholder shall permit and hereby authorizes
Parent to publish and disclose in all documents and schedules filed with the
SEC, and any press release or other disclosure document in connection with the
Offer or the Merger and any transactions contemplated by the Merger Agreement, a
copy of this Agreement, Stockholder’s identity and ownership of the Subject
Shares and the nature of Stockholder’s commitments and obligations under this
Agreement.

2.5. Stop Transfer Order; Legends. Stockholder hereby agrees that it will not
request that the Company register the Transfer of any certificate or
uncertificated interest representing any of the Subject Shares, unless such
Transfer is made in compliance with this Agreement. In furtherance of this
Agreement, concurrently herewith, Stockholder shall, and hereby does, authorize
the Company or its counsel to notify the Company’s transfer agent that there is
a stop transfer order with respect to all of the Subject Shares (and that this
Agreement places limits on the voting and transfer of such shares). The parties
hereto agree that such stop transfer order shall be removed and shall be of no
further force and effect upon the termination of this Agreement pursuant to
Section 5.2.

2.6. Intervening Event. Notwithstanding anything to the contrary in this
Agreement, if prior to the Acceptance Time, (a) the Company Board effects a
Company Adverse Recommendation Change in the case of an Intervening Event and
(b) the Merger Agreement has not been terminated in accordance with its terms,
then as long as the Company Adverse Recommendation Change continues, only 50% of
the Subject Shares (rounded up to the nearest whole Subject Share) then held by
Stockholder shall be subject to the terms of this Agreement and Stockholder may
take (or refrain from taking) action consistent with the terms of this Agreement
with respect to the remaining 50% of the Subject Shares then held by Stockholder
at Stockholder’s option; provided, however, if the Company Board withdraws the
Company Adverse Recommendation Change, Stockholder shall comply with the terms
of this Agreement with respect to all of the Subject Shares then held.

2.7. Lock-Up. Stockholder hereby agrees that from the Effective Time until the
end of the period ending six (6) months after the Effective Time, Stockholder
shall not without the prior written consent of Parent (which consent may be
withheld at Parent’s sole discretion):

 

3



--------------------------------------------------------------------------------

(a) Transfer any of the Parent Common Shares that Stockholder receives as
consideration in connection with the Offer or Merger (the “Consideration
Shares”), (b) enter into any contract with respect to any Transfer of the
Consideration Shares or any interest therein (including any short sale), or
grant any option to purchase or otherwise dispose of or enter into any Hedging
Transaction (as defined below) relating to the Consideration Shares, (c) grant
or permit the grant of any proxy, power of attorney or other authorization in or
with respect to the Consideration Shares except to the extent consistent with
this Agreement or (d) deposit or permit the deposit of the Consideration Shares
into a voting trust or enter into a tender, support, voting or similar agreement
or arrangement with respect to the Consideration Shares. The foregoing
restrictions are expressly intended to preclude Stockholder from engaging in any
Hedging Transaction or other transaction which is designed to or reasonably
expected to lead to or result in a Transfer of any Consideration Shares, even if
the Consideration Shares would be Transferred by someone other than Stockholder.
For purposes of this Agreement, “Hedging Transaction” means any short sale
(whether or not against the box) or any purchase, sale or grant of any right
(including any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Consideration Shares. Notwithstanding the
foregoing, Stockholder may Transfer (i) up to one-third of the Consideration
Shares (rounded up to the nearest whole Consideration Share); (ii) Consideration
Shares (A) with the written consent of Parent, (B) by will, (C) by operation of
Law, (D) for estate planning purposes, (E) for charitable purposes or as
charitable gifts or donations or (F) to any of its Affiliates or by
distributions of Consideration Shares to any of its limited partners, members,
stockholders or Affiliates, in which case the Consideration Shares shall
continue to be bound by this Section 2.7 and provided that each transferee
agrees in writing to be bound by the terms and conditions of this Section 2.7;
and (iii) Consideration Shares pursuant to a bona fide third party tender offer,
merger, consolidation or other similar transaction made to all holders of the
Parent Common Shares involving a change of control of Parent or other similar
transaction.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent and Merger Sub that:

3.1. Authorization; Binding Agreement. Stockholder has full legal capacity,
right and authority to execute and deliver this Agreement and to perform
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Stockholder, and constitutes a valid and binding obligation of
Stockholder enforceable against Stockholder in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or any other similar Law affecting creditors’ rights
generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at Law) (the
“Enforceability Exceptions”).

3.2. Non-Contravention. The execution and delivery of this Agreement by
Stockholder does not, and the performance by Stockholder of Stockholder’s
obligations hereunder and the consummation by Stockholder of the transactions
contemplated hereby will not (a) violate any Law applicable to Stockholder or
the Subject Shares, or (b) except as may be

 

4



--------------------------------------------------------------------------------

set forth in the Merger Agreement and any filing required by the Securities Act,
the Exchange Act or other applicable securities Law, require any consent,
approval, order, authorization or other action by, or filing with or notice to,
any Person (including any Governmental Authority) under, constitute a breach of
or default (with or without the giving of notice or the lapse of time or both)
under, or give rise to any right of termination, cancellation or acceleration
under, or result in the creation of any Lien (except pursuant to this Agreement
itself) on any of the Subject Shares pursuant to, any Contract or other
instrument binding on Stockholder or the Subject Shares or any applicable Law,
except, in each case, for matters that, individually or in the aggregate, would
not reasonably be expected to prevent or materially delay or materially impair
the consummation by Stockholder of the transactions contemplated by this
Agreement.

3.3. Ownership of Subject Shares; Total Shares. Stockholder is the record or
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the
Subject Shares and has good title to the Subject Shares free and clear of any
Lien (including any restriction on the right to vote or otherwise transfer the
Subject Shares), except as (a) provided hereunder, (b) pursuant to any
applicable restrictions on transfer under the Securities Act and (c) subject to
any risk of forfeiture with respect to any shares of Company Stock granted to
Stockholder under an employee benefit plan of the Company. The Subject Shares
listed on Schedule A opposite Stockholder’s name constitute all of the shares of
Company Stock owned by Stockholder as of the date hereof (and, for the sake of
clarity, does not include unexercised Company Stock Options or the Shares
underlying Company Stock Options). Except pursuant to this Agreement, no Person
has any contractual or other right or obligation to purchase or otherwise
acquire any of the Subject Shares.

3.4. Voting Power. Stockholder has full voting power, with respect to the
Subject Shares, and full power of disposition, full power to issue instructions
with respect to the matters set forth herein and full power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of
Stockholder’s Subject Shares. None of Stockholder’s Subject Shares are subject
to any proxy, voting trust or other agreement or arrangement with respect to the
voting of the Subject Shares, except to the extent consistent with this
Agreement.

3.5. Reliance. Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of Stockholder’s own choosing.
Stockholder understands and acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance of this Agreement.

3.6. Absence of Litigation. With respect to Stockholder, as of the date hereof,
there is no action, suit, investigation or proceeding pending against, or, to
the knowledge of Stockholder, threatened against, Stockholder or any of
Stockholder’s properties or assets (including the Subject Shares) that would
reasonably be expected to materially prevent, delay or impair the ability of
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Each of Parent and Merger Sub represents and warrants to Stockholder that:

 

5



--------------------------------------------------------------------------------

4.1. Organization; Authorization. Each of Parent and Merger Sub is a corporation
duly incorporated, validly existing and, where such concept is recognized, in
good standing under the Law of the jurisdiction of its incorporation. The
consummation of the transactions contemplated hereby are within Parent’s and
Merger Sub’s respective corporate powers and have been duly authorized by all
necessary corporate actions on the part of Parent and Merger Sub. Each of Parent
and Merger Sub has full power and authority to execute, deliver and perform this
Agreement.

4.2. Non-Contravention. The execution and delivery of this Agreement by each of
Parent and Merger Sub does not, and the performance by Parent and Merger Sub of
their obligations hereunder and the consummation by Parent and Merger Sub of the
transactions contemplated hereby will not (a) violate any Law applicable to
Parent or Merger Sub or by which Parent or Merger Sub or any of their respective
properties is bound, (b) except as set forth in the Merger Agreement, require
any consent, approval, order, authorization or other action by, or filing with
or notice to, any Person (including any Governmental Authority) under,
constitute a breach of or default (with or without the giving of notice or the
lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration under, or result in the creation of any Lien on
Parent or Merger Sub or any of their respective properties, pursuant to any
Contract or other instrument binding on Parent or Merger Sub or by which they or
their respective properties is bound, or any applicable Law or (c) violate any
provision of Parent’s or Merger Sub’s respective organizational or formation
documents, except, in each case, for matters that, individually or in the
aggregate, would not reasonably be expected to prevent or materially delay or
materially impair the consummation by Parent or Merger Sub of the transactions
contemplated by this Agreement.

4.3. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by each of Parent and Merger Sub and constitutes a valid and binding
obligation of each of Parent and Merger Sub, enforceable against each of them in
accordance with its terms, subject to the Enforceability Exceptions.

ARTICLE V

MISCELLANEOUS

5.1. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by facsimile or email or sent
by a nationally recognized overnight courier service, such as Federal Express,
in each case, addressed as follows: (a) if to Parent or Merger Sub, in
accordance with the provisions of the Merger Agreement, and (b) if to
Stockholder, to Stockholder’s address, facsimile number or email address set
forth on a signature page hereto, or to such other address, facsimile number or
email address as Stockholder may hereafter specify in writing to Parent and
Merger Sub by like notice made pursuant to this Section 5.1.

5.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the earliest of (a) the termination
of the Merger Agreement in accordance with its terms, (b) the Effective Time,
(c) the date of any amendment to the Merger Agreement that reduces the amount,
or changes the form, of consideration payable to stockholders of the Company
pursuant to the Merger Agreement and (d) the withdrawal or

 

6



--------------------------------------------------------------------------------

termination of the Offer by Merger Sub or expiration of the Offer without
acceptance for payment of the Subject Shares. Upon termination of this
Agreement, no party shall have any further obligations or liabilities under this
Agreement; provided, however, (x) nothing set forth in this Section 5.2 shall
relieve any party from liability for any fraud or willful and material breach of
this Agreement prior to termination hereof, and (y) the provisions of this
Article V shall survive any termination of this Agreement, and Section 2.7
hereof shall survive the termination of this Agreement pursuant to clause (b) of
the preceding sentence only. The representations and warranties herein shall not
survive the termination of this Agreement.

5.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

5.4. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any person other than the parties hereto and their respective successors and
assigns. No party hereto may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
parties hereto, except that Parent and Merger Sub may transfer or assign their
rights and obligations under this Agreement, in whole or from time to time in
part, to one or more of its Affiliates at any time; provided, however, such
transfer or assignment shall not relieve Parent or Merger Sub of any of its
respective obligations hereunder. Any purported assignment in violation of this
Section 5.4 shall be void.

5.5. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed and construed in accordance with the Law of the State of Delaware
without giving effect to the principles of conflicts of law thereof or of any
other jurisdiction that would result in the application of the Law of any other
jurisdiction. Each of the parties hereby irrevocably submit to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware, or if that court
does not have jurisdiction, a federal court sitting in Wilmington, Delaware, or
if such federal court does not have jurisdiction, any court of the State of
Delaware having jurisdiction in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any Proceeding for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such Proceeding may not be brought or is not maintainable in said courts
or that the venue thereof may not be appropriate or that this Agreement or any
such document may not be enforced in or by such courts, and the parties
irrevocably agree that all claims with respect to such Proceeding shall be heard
and determined in such courts. The parties hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of such dispute and agree that mailing of process or other papers in connection
with any such Proceeding in the manner provided in

 

7



--------------------------------------------------------------------------------

Section 5.1 or in such other manner as may be permitted by applicable Law, shall
be valid and sufficient service thereof. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE ACTIONS OF PARENT, MERGER SUB, STOCKHOLDER OR THE COMPANY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

5.6. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The exchange of a fully
executed Agreement (in counterparts or otherwise) by electronic mail
transmission (including in portable document format (pdf) or otherwise) or by
facsimile shall be sufficient to bind the parties hereto to the terms and
conditions of this Agreement.

5.7. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, among the parties
with respect to its subject matter.

5.8. Severability. If any term, provision, covenant or restriction of this
Agreement or the application thereof is held by a court of competent
jurisdiction or other Governmental Authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

5.9. Specific Performance. The parties hereto agree that Parent and Merger Sub
would be irreparably damaged if for any reason Stockholder fails to perform any
of its obligations under this Agreement and that Parent may not have an adequate
remedy at Law for money damages in such event. Accordingly, Parent and Merger
Sub shall be entitled to specific performance and injunctive and other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any Delaware Court, in
addition to any other remedy to which they are entitled at law or in equity, in
each case without posting bond or other security, and without the necessity of
proving actual damages.

5.10. Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

5.11. No Presumption. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto

 

8



--------------------------------------------------------------------------------

and no presumption or burden of proof shall arise favoring or disfavoring any
party hereto by virtue of the authorship of any provision of this Agreement.

5.12. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

5.13. Interpretation. Each capitalized term that is used but not otherwise
defined herein shall have the meaning ascribed to such term in the Merger
Agreement. Unless the context otherwise requires, as used in this Agreement:
(a) the words “hereof,” “herein” and “hereunder” and words of like import used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (b) the use of the word “or” shall not
be exclusive unless expressly indicated otherwise; (c) whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import; (d) any singular term
in this Agreement shall be deemed to include the plural, and any plural term the
singular, (e) words denoting either gender shall include both genders as the
context requires; (f) where a word or phrase is defined herein or in the Merger
Agreement, each of its other grammatical forms shall have a corresponding
meaning; (g) the terms “Article,” “Section” and “Schedule” refer to the
specified Article, Section or Schedule of or to this Agreement; (h) time is of
the essence with respect to the performance of this Agreement; (i) the word
“party” shall, unless the context otherwise requires, be construed to mean a
party to this Agreement and any reference to a party to this Agreement or any
other agreement or document contemplated hereby shall include such party’s
successors and permitted assigns; (j) a reference to any legislation or to any
provision of any legislation shall include any modification, amendment,
re-enactment thereof, any legislative provision substituted therefor and all
rules, regulations and statutory instruments issued or related to such
legislation; and (k) the word “will” shall be construed to have the same meaning
and effect as the word “shall.”

5.14. Capacity as Stockholder. Stockholder signs this Agreement solely in
Stockholder’s capacity as a stockholder of the Company, and not in Stockholder’s
capacity as a director, officer or employee of the Company or any of its
Subsidiaries. Nothing herein shall in any way restrict a director or officer of
the Company (including, for the avoidance of doubt, any director nominated by
Stockholder) in the exercise of his or her fiduciary duties as a director or
officer of the Company or prevent or be construed to create any obligation on
the part of any director or officer of the Company (including, for the avoidance
of doubt, any director nominated by Stockholder) from taking any action in his
or her capacity as such director or officer of the Company.

5.15. Company Stock Options. Nothing in this Agreement shall be construed to
obligate Stockholder to exercise, or take any (or refrain from taking any) other
action with respect to, any Company Stock Options.

5.16. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to

 

9



--------------------------------------------------------------------------------

evidence a contract, agreement, arrangement or understanding between the parties
hereto unless and until (a) the Merger Agreement is executed by all parties
thereto and (b) this Agreement is executed by all parties hereto.

(Signature Page Follows)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

MITEL NETWORKS CORPORATION By:   Name: Title:

 

ROADSTER SUBSIDIARY CORPORATION By:   Name: Title:

[Signature Page to Tender Support Agreement]



--------------------------------------------------------------------------------

[STOCKHOLDER] By:   Name: Title:

 

Address:

     

Facsimile No. 

 

Email :

 

[Signature Page to Tender Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

 

Number of Shares of Company Stock

[Schedule A to Tender Support Agreement]